 Case 1:20-cv-00335-PLM-PJG ECF No. 17 filed 04/27/20 PageID.200 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 MICHIGAN UNITED CONSERVATION
 CLUBS,

        Plaintiff,                                  Case No. 1:20-cv-335

 v.                                                 HONORABLE PAUL L. MALONEY

 GRETCHEN WHITMER, et al.,

        Defendants.
 ____________________________/


          ORDER DISMISSING MOTION FOR PRELIMINARY INJUNCTION

       Pending before the Court is Plaintiffs’ motion for preliminary injunction (ECF No. 9). On

April 24, 2020, Plaintiff filed a Notice of Withdrawal of the Motion (ECF No. 16). Therefore,

       IT IS HEREBY ORDERED that the motion for preliminary injunction (ECF No. 9) is

DISMISSED AS WITHDRAWN. The hearing scheduled for April 29, 2020 is CANCELED.



Dated: April 27, 2020                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
